 In the Matter of ALASKA SALMON INDUSTRY, INC., EMPLOYERandSEAFOOD WORKERS UNION, PETITIONERIn the Matter of ALASKASALMON INDUSTRY, INC., EMPLOYER ANDPETITIONERandSEAFOOD WORKERS UNIONCases Nos.19-RC-2 and 19-RM-2, respectively.Decided July 12,1948DECISIONANDORDERUpon two petitions duly filed,' a consolidated hearing in these caseswas held before a hearing officer of the National Labor RelationsBoard.At the hearing, Cannery Workers and Farm Laborers Union,Local No. 7, Food, Tobacco, Agricultural and Allied Workers ofAmerica, CIO, herein called FTA, was allowed to intervene. It ap-pears that FTA has not complied with the filing requirements of Sec-tion 9 (f), (g), and (h) of the Act, as amended, and that the mostrecent contract between FTA and the Employer expired on December31, 1947, after both parties had served timely written notices of theirdesire to terminate the contract in accordance with its terms.How-ever, FTA contended that it should be permitted to intervene in thisproceeding because at the time of—the. hearing it, was acting as therepresentative of its members for the purpose of recovering certainfinancial claims arising out of the last contract between FTA and theEmployer.The record shows that pursuant to the terms of this con-tract the employees authorized the Employer to deduct from theirwages the amounts due FTA for fees, dues, and assessments.Whilethe Employer made the deductions, it has not surrendered the moneyto FTA.The employees from whose pay money has been withheld bythe Employer have authorized FTA to act as their representative torecover that money.We have heretofore held that we will grant intervention to a non-complying union which is a party to an existing contract with theEmployer. In the instant case, FTA does not have a contract; it isi These caseswere orderedconsolidatedby theBoard on March 17, 1948.78 N. L. R. B., No. 32.185 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely a party to a dispute which arose out of the contract, the settle-ment of which is still pending.The existence of that dispute clearlydoes not continue in force the terms of the contract. In view of thesecircumstances, we find that the hearing officer's ruling permitting in-tervention was error and it is-hereby reversed 2Other rulings,madeby the hearing officer are free-from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board finds :1.The Employer 3 and its members are each engaged in commerce,within the, meaning of the National Labor Relations Act.2.No question of representation exists concerning the representa-tion of employees of the Employer-Members within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act for the follow-ing reasonsThe Employer-Members of ASI operate salmon canneries through-out the Territory of Alaska.The canneries are dependent uponsalmon-fishing activity and are in operation only from 40 to 60 dayseach year.Operations commence in the various areas during theperiod from May 15 to August 1, and end between July 5 and Sep-tember 30.About one-half of the workers in the industry are non-resident persons-who are recruited from,migratory agricultural work-ers in the States of Washington, Oregon, and California.These arethe employees whom the petitioning union, Seafood Workers Union,herein called the S. W. U., here seeks to represent.The record showsthat most of these workers return from year to year for reemploymentwith the Employer-Members ; an estimated number of between 80 and85 percent of those employed during the 1947 season will return thisseason.When the canning season closes, the non-resident employeesdisperse throughout the Western States to resume their employmentin agricultural pursuits.From 1938 to December 1948, when its last contract with the Em-ployer expired, FTA had been the recognized bargaining agent of thenon-resident workers.4The bargaining unit also included canneryworker foremen who, admittedly, are supervisors within the meaningof the Act as amended.'The S. W. U. excludes cannery worker fore-2Matter ofCampbell SoupCompany, 76 N. LR B. 9508 The Alaska Salmon Industry, Inc, herein called ASI,is a non-profitcorporation com-posed of Employer-Members who operatesalmon canneriesin the Territory of AlaskaASIadmitsand we find, thatit isan employer within the meaning of Section 2 (2) of the Act.4In 1945, following a Board-directedelection,the Board certified FTA as theexclusivebargaining representative of the non-resident workers of the Employei-MembersMatterof AlaskaSalmonIndustry, Inc ,61 N L R B. 15085In its earlierdecision, the Boardfoundthat cannery worker foremenand second fore-men in the salmon canning industry had been traditionally included in bargainingunits withproduction workers.In this decision,the Board made the followingfindings with respect tothe canneryworker foremen"[He] actsas liaisonbetween the cannery workers and the ALASKA SALMON INDUSTRY, INC.187men from its proposed unit in thiscase.As we have heretofore found,the employer-employee relationship between the Employer-Membersand the non-resident cannery workers as a group continues to existduring the non-operating seasonsIt therefore follows, and we find,that insofar as we are here concerned, the supervisory relationshipbetween cannery worker foremen and the rank-and-file employeescontinues during the off-season.In the latter part of September, various members of FTA, includingseveral cannery worker foremen, became dissatisfied with representa-tion by FTA and decided to form the S. W. U.On September 24,1947,the S. W. U. adopted a constitution and bylaws and, about the sametime, elected officers.Four of its elected officers are persons whoworked as cannery worker foremen for the Employer-Members duringthe 1947 season.These are the business agent, one of the two vicepresidents, one of the three trustees, and one of the six executive boardmembers.The offices of the S. W. U. are located in Seattle, Washing-ton, as isthe hiring place of the Employer-Members.Shortly after its formation, the S. W. U. launched a membershipcampaign among the employees who had worked for the Employer-Members in previous seasons.Since the drive was conducted duringan off-season in the industry, many of the workers were at that timeemployed in California.A group of the S. W. U.'s representativesspent about a week in California soliciting memberships. TheS.W. U.'s business agent and several other persons who had worked ascannery worker foremen during the 1947 season participated in thismembership drive.The record shows that it is a well-establishedcustom in the salmon canning industry for cannery worker foremen totake field trips at the commencement of each season to recruit newworkers because there is always a need for replacements.7Duringtheir trip to California, the S. W. U.'s representatives also attemptedto enroll as members new recruits to the industry.Their campaignefforts met with considerable success.According to the testimony ofits president, one of the individuals who went to California to solicitmemberships, the S. W. U.'s membership now exceeds 2000.Of thisnumber, 90 percent are persons who were on the pay roll of the Em-ployer-Members during the 1947 season, while the balance are newrecruits to the industry.general foremen.His services in this regard are required,especially respecting the non-residents, by the fact that most of the employees have as their native tongue languages otherthan English and possess other racial characteristics with which he is familiar."6 SeeMatter of Alaska Salmon Industry, Inc., et at.,61 N. L. It. B. 1508;Matter ofAlaska Packers Association,et at., 7 N.L. R. B. 141.TThe record shows that in previous seasons,the Employer-Members frequently had one oftheir own representatives accompany the cannery worker foremen on these field trips andthat the companies paid all expenses. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDincapable of serving as the bargaining representative of the employeesinvolved herein.From the time it was conceived, persons who occupysupervisory positions with the Employer-Members have taken a prom-inent part in its affairs.Cannery worker foremen were not onlyamong those who were responsible for the formation of the S. W. U.,but they also serve as officers in posts which normally influence a union'spolicies and practices.Furthermore, its membership drive was con-ducted with direct and open assistance of cannery worker foremen.We have frequently stated that we will not accord a place on the ballotin an election conducted by the Board to a labor organization whosememberships are solicited by supervisors," or which is in any other waynot free of managerial control .8We find that the cannery worker fore-men, by their activities on behalf of the S. W. U., have rendered theS.W. U. incapable of serving as the bargaining representative of theemployees of the Employer-Members.We shall, therefore, dismissthe petitions.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petitions filed in Case No.19-RC-2 and Case No. 19-RM-2 be, and they hereby are, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.8Matter of Toledo Stamping h Manufacturing Company,55 N. L.R. B. 865; cf.Matterof Wells, Inc.,68 N L. R. B 545.9Matter of Rochester and PittsburghCoalCompany,56 N. L R. B. 1760.